Case 4:20-cv-02969 Document 10-23 Filed on 10/09/20 in TXSD Page 1 of 1




              Shareholder                              Group                     Shares and Warrants     Percent

 LRP IV & V (Shares and Warrants)       LimeRock                                             3,197,520             66%
 Oakall (Shares and Warrants)           Founders (Wesson and Potter)                         1,076,160             22%
 GEODynamics Partners (Shares)          Founders (Wesson, Potter, Clark, Bell,                 465,256             10%
 David S. Wesson (small direct piece)   Founder                                                  6,861              0%
 Joslin and Davis (Legacy)              Founder (Davis) and Joslin (Legacy)                    111,110              2%

 Total                                                                                       4,856,907             100%


                                        Grouped

                                        Limerock                                             3,197,520             66%
                                        Founders                                             1,659,387             34%

                                        Total                                                4,856,907             100%




                                                   T
